Case 20-02133-TPA         Doc 40   Filed 06/21/21 Entered 06/21/21 13:33:16         FILED
                                                                                   Desc Main
                                   Document     Page 1 of 1                          6/21/21 12:08 pm
                                                                                    CLERK
                                                                                    U.S. BANKRUPTCY
                                                                                    COURT - WDPA




                                                                          , 39




          ORDERED that no more extensions will be granted and if not settled by July 1, 2021,
            June 21, 2021
   the Court will set for immediate trial.




   Dated: June 21, 2021


                                                       Thomas P. Agresti, Judge
                                                       United States Bankruptcy Court
